NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1973-19T1

LINDA L. FELTON,

          Plaintiff-Appellant,

v.

GARY M. FELTON,

     Defendant-Respondent.
_________________________

                   Submitted September 21, 2020 – Decided October 1, 2020

                   Before Judges Mayer and Susswein

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Ocean County, Docket
                   No. FM-15-0758-16.

                   Richard R. Mazzei, attorney for appellant.

                   Respondent did not file a brief.

PER CURIAM
        Plaintiff Linda L. Felton appeals from a December 6, 2019 order regarding

her motion to enforce litigant's rights and a cross-motion by defendant Gary M.

Felton to enforce litigant's rights. We affirm.

        The parties are familiar with the facts as set forth in our decision in Felton

v. Felton, No. A-4433-17 (App. Div. Aug. 23, 2019) (Felton I). Slip op. at 1-2.

In Felton I, we vacated and remanded an April 20, 2018 order "for recalculation

of the amount to which plaintiff [was] entitled" based on defendant's military

pension. Id. at 1. We concluded "the first step in the process was the calculation

of defendant's retirement benefit using the military point system, and the second

step was the application of the Marx [v. Marx, 265 N.J. Super. 418 (Ch. Div.

1993)] formula to that amount as agreed to by the parties in the [property

settlement agreement (PSA)]." Id. at 6. We "vacated [the April 20, 2018 order]

and the matter [was] remanded to the Family Part for further proceedings . . . ."

Ibid.    Nothing in Felton I instructed the judge on remand to apply the

percentages as sought by plaintiff for distribution of defendant's military

pension because that determination was left to the judge.

        On September 30, 2019, the Family Part judge ordered defendant's

pension be divided in accordance with Felton I and set a new return date for

plaintiff's application for attorney's fees. Just ten days later, plaintiff filed a


                                                                              A-1973-19T1
                                           2
motion seeking the following relief: placing defendant in custody due to his

continued contempt of court for failure to pay counsel fees in accordance with a

December 8, 2017 order and an April 20, 2018 order; requiring defendant

reimburse plaintiff in the amount of $5,772, representing the difference between

thirty-five percent of his pension and forty-two and one-half percent of his

pension from the date of the PSA to the present; compelling defendant to pay

$156 per month, representing the difference between thirty-five percent of his

pension and forty-two and one-half percent of his pension until plaintiff is paid

directly by the military; counsel fees in the amount of $3,230 for plaintiff's prior

motion denied without prejudice on April 20, 2018; and counsel fees associated

with plaintiff's appeal and additional legal services incurred by plaintiff through

November 1, 2019.

      In response, defendant filed a cross-motion seeking the following relief:

denying plaintiff's motion in its entirety; determining any credits due upon

completion of the amended Court Order Approved for Processing (COAP);

crediting to defendant any overpayment under the COAP to be applied to any

arrears; and awarding counsel fees and costs.

      The Family Part judge heard the arguments of counsel on December 6,

2019 and placed her statement of reasons regarding the motion and cross-motion


                                                                            A-1973-19T1
                                         3
on the record on the same date. The judge denied holding defendant in custody

for failure to pay counsel fees in accordance with prior court orders. She

explained such relief required her to hold a separate hearing on defendant's

ability to pay before defendant could be incarcerated for non-payment. Based

on the representation of defense counsel at oral argument, the judge ordered

outstanding counsel fees awarded to plaintiff be paid within fourteen days. In

the event defendant failed to make the required payment, the judge would

"consider the imposition of sanctions."

      Regarding the pension distribution, the judge explained:

            I think it's clear what the percentages are, but my
            reluctance to order a specific dollar amount is because
            I'm not sure that [c]ounsel or the [c]ourt is going to get
            the math right. I think the more prudent course is
            Pension Appraisers is going to figure out to the penny
            what the amounts are that are owed and what credits are
            due to whomever and at that point payments will be
            maid retroactively, credits, however it is they figure it,
            but my reluctance in ordering a specific sum of money
            to make up the difference is because I think that may
            muck it up worse and I'd rather not do that.

      In ruling on plaintiff's application for counsel fees, the judge stated :

            [w]e all know the background of this case. There was
            a motion and cross-motion because there was an issue
            as to what the interpretation was of the division of the
            pension. I do not see that issue as being a party in
            default. If you look up the definition of default, it's the
            failure to do something that you're obligated to do and

                                                                            A-1973-19T1
                                          4
             the failure to sign the COAP or [Qualified Domestic
             Relations Order] to me doesn't constitute a default.

The judge concluded there "was a legitimate dispute . . . [so] the default

provision in the PSA doesn't apply."

      On appeal, plaintiff argues the judge erred in failing "to proceed consistent

with [Felton I]," which included denying her request for counsel fees. She also

contends the judge should have scheduled a contempt hearing on defendant's

non-payment of previously ordered counsel fees. In addition, plaintiff claims

the judge erred in granting defendant's motion for a credit. We disagree.

      A motion to enforce litigant's rights is the appropriate vehicle to enforce

a court's prior order. Abbott ex rel. Abbott v. Burke, 206 N.J. 332, 359 (2011).

"The scope of relief in a motion in aid of litigants' rights is limited to remediation

of the violation of a court order." Id. at 371.

      We     review    a   trial   judge's enforcement of litigant's rights pursuant

to Rule 1:10–3 under an abuse of discretion standard. See Barr v. Barr, 418 N.J.

Super. 18, 46 (App. Div. 2011). An abuse of discretion "arises when a decision

is 'made without a rational explanation, inexplicably departed from establ ished

policies, or rested on an impermissible basis.'" Flagg v. Essex Cty. Prosecutor,

171 N.J. 561, 571 (2002) (quoting Achacoso–Sanchez v. Immigr. &

Naturalization Serv., 779 F.2d 1260, 1265 (7th Cir. 1985)).

                                                                              A-1973-19T1
                                          5
      Our review of equitable distribution determinations is narrow. Valentino v.

Valentino, 309 N.J. Super. 334, 339 (App. Div. 1998). We decide only whether the

trial court "mistakenly exercised its broad authority to divide the parties' property

and whether the result was 'reached by the trial judge on the evidence, or whether it

is clearly unfair or unjustly distorted by a misconception of law or findings of fact

that are contrary to the evidence.'" Id. at 339 (quoting Wadlow v. Wadlow, 200 N.J.

Super. 372, 382 (App. Div. 1985)). "A sharp departure from reasonableness must

be demonstrated before our intercession can be expected." Wadlow, 200 N.J. Super.

at 382 (quoting Perkins v. Perkins, 159 N.J. Super. 243, 248 (App. Div. 1978)).

      A decision regarding an award "of counsel fees is discretionary, and will not

be reversed except upon a showing of an abuse of discretion." Barr, 418 N.J. Super.

at 46 (citing Packard-Bamberger & Co. v. Collier, 167 N.J. 427, 444 (2001)).

"[F]ee determinations by trial courts will be disturbed only on the rarest of

occasions, and then only because of a clear abuse of discretion." Packard–

Bamberger & Co., 167 N.J. at 444 (quoting Rendine v. Pantzer 141 N.J. 292,

317 (1995)).

      Contrary to plaintiff's arguments, the judge proceeded consistent with our

decision in Felton I. The parties previously agreed to use an experienced pension

appraisal firm to calculate the amount of defendant's pension to be paid to plaintiff


                                                                             A-1973-19T1
                                         6
and any credits or offsets that might be due to either party. In exercising her

discretion, and seeking to avoid another mathematical miscalculation, the judge

determined she would await an amended COAP from the parties. An amended

COAP prepared by the mutually retained appraisal expert should accurately reflect

the parties' PSA. In the event the parties are unable to agree upon the form of the

amended COAP, the objecting party should advise the judge. The judge would be

required to resolve any disputes prior to signing the amended COAP. We discern

no abuse of discretion in the judge's decision to await an amended COAP prepared

by the pension appraisal expert consistent with Felton I.

      Further, we are satisfied the judge did not abuse her discretion in denying

plaintiff's requested counsel fees. The judge determined the parties had a legitimate

dispute regarding the manner for calculating defendant's military pension and were

unable to agree on the COAP language. She held the failure to prepare the COAP

in the form requested by plaintiff was not an event of default triggering the obligation

to pay counsel fees under the PSA. While defendant's method for the pension

calculation was deemed incorrect in Felton I, our reversal does not establish the

parties' dispute regarding the pension calculation was frivolous or meritless to justify

an award of fees under the PSA.




                                                                               A-1973-19T1
                                           7
      Nor did the judge err in denying plaintiff's application to place defendant in

custody for failing to pay prior court ordered attorney's fees. The judge properly

determined such relief required a contempt hearing separate from the motion

hearing. See R. 1:10-3; see also Schochet v. Schochet, 435 N.J. Super. 542, 549-50

(App. Div. 2014) (requiring an ability-to-pay hearing prior to incarceration for

disobedience of a prior court order).

      Affirmed.




                                                                            A-1973-19T1
                                         8